Citation Nr: 1722743	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-22 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a respiratory disability, to include pulmonary fibrosis, and if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In his July 2013 substantive appeal, the Veteran requested that he be provided a videoconference hearing before a member of the Board.  In a November 2016 letter to the Board, the Veteran withdrew his request. 

The issue of entitlement to service connection for a respiratory disability, to include pulmonary fibrosis, is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed May 2008 Board decision denied entitlement to service connection for a respiratory disability.

2.  The evidence associated with the claims file subsequent to the May 2008 Board decision includes evidence that related to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disability. 


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim for service connection for a respiratory disability.  38 U.S.C. §§ 5108, 7104, 7105 (2016); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 2008 decision by the Board denied entitlement to service connection for a respiratory disability based on a finding that the Veteran's respiratory disability was not related to his active service, to include as due to exposure to CS gas.  The Veteran did not appeal that decision.  

Pertinent evidence of record at the time of the May 2008 Board decision included the Veteran's service treatment records (STRs), which were mostly silent for complaints of or treatment for a respiratory disability, and statements from two privately treating physicians stating that they did not know if there was a connection between the Veteran's symptoms and active service.  Evidence of record also included emergency room treatment records, unremarkable chest examinations, and hearing testimony from the Veteran's May 2002 Board hearing. 

Pertinent evidence received since the May 2008 Board decision includes the Veteran's statements and medical records indicating that he has developed pulmonary fibrosis and was hospitalized for three days in March 2011 for treatment.  Additionally, the Veteran has submitted countless medical and online articles indicating a relationship between exposure or overexposure to tear gas and pulmonary issues later in life.  

The Board finds that the Veteran's newly submitted evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disability.  Accordingly, reopening the claim of entitlement to service connection for a respiratory disability is warranted. 


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a respiratory disability is granted. 


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  With regard to the Veteran's claim of entitlement to service connection for his respiratory disability, the Board notes that the Veteran was afforded a VA examination for this condition in November 2011.  At that time, the VA examiner diagnosed pulmonary fibrosis and opined that it was less likely than not caused by, or the result of, his active service. 

The Board finds the November 2011 opinion to be incomplete.  Specifically, while the examiner provided a detailed statement about the medical literature supporting the finding that "limited exposure" to CS gas during military training did not cause pulmonary fibrosis later in life, the examiner failed to dispute or even address any of the plenteous literature the Veteran had provided to the contrary.  Further, the examiner seemingly dismissed the Veteran's contentions that he had more than limited exposure to CS gases during his military training.  Moreover, the examiner only related his analysis in terms of the Veteran's pulmonary fibrosis and failed to account for any other respiratory disabilities the Veteran may have.  Additionally,  the examiner noted that the Veteran's medical records were silent regarding a pulmonary condition until 2002, but the Veteran submitted private medical evidence showing evidence of treatment for chest pain as far back as November 1986, as well as statements by two treating physicians which indicate that the Veteran asserted the cause as his over exposure to CS gases.  As the opinion is incomplete, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the Veteran should be afforded another examination to determine the nature and etiology of any currently present respiratory disability.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of any currently present respiratory disability, to include pulmonary fibrosis.  The claims file must be made available to, and reviewed by the examiner.  

Based on an examination of the Veteran and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present respiratory disability, to include pulmonary fibrosis, is etiologically related to the Veteran's active service.  The examiner should presume that the Veteran is a reliable historian with regard to his reported overexposure to CS gas while in active service.  

The rationale for all opinions expressed should be provided.   

3.  Confirm that the VA examination and opinion report comports with this Remand and undertake any other development found to be warranted.  

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


